DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 13-19) in the reply filed on November 3rd 2020 is acknowledged. Non-elected of Group II (claims 20-24) is withdrawn from consideration.
The requirement is deemed proper and is therefore made FINAL.

Claims status:
Claims 13-24 are pending.
Claims 1-12 are cancelled.
Claims 13-24 are newly added.
Claims 20-24 are withdrawn from consideration.
Claims 13-19 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	In claim 14, the limitation “…an upper aperture of said at least partly replaceable second container…” in line 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "19" and "26" have both been used to designate “dividing wall”.  
Reference characters “23” and “24” have both been used to designate “rotor”.
Reference character “23” has been used to designate both “rotor body” and “rotor”.
Reference character “17” has been used to designate both “edge”, “internal edge” and “external edge”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The WO# and PCT# on top of each page in the specification should be removed.  
Appropriate correction is required.

Claim Objections
Claim 16 objected to because of the following informalities:  
In claim 16, the limitation “…the bottom…” should change to “…the closed bottom…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 18 invoke “means” function such as “detection and recognition means”, however it is unclear and the specification does not disclose what is “detection and recognition means”. Specification only disclosed “…It is also within the spirit of the invention to provide possible detection and recognition means which detect the presence of the at least partly replaceable second container of the first or the second type, recognizing which of the two is installed in that moment, possibly prohibiting one or more cooking functions…” in Page 6 line 15-16. It may also can be performed by human.
Claim 19 invoke “means” function such as “detection means”, however, it is unclear and the specification does not disclose what is “detection means”. Specification only disclosed “…The apparatus 10 advantageously comprises detection means that detect the presence of one or the other second container 13, 14. The detection means condition a control and command unit (not shown)…” in Page 10 line 15-16. It may also can be performed by human.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “command and control unit” in claims 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit" coupled with functional language “…to define …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  However, a review of the specification shows that, , it is unclear and the specification does not disclose what is “detection means”. Specification only disclosed “…The detection means condition a control and command unit (not shown), preventing types of cooking that are not compatible with the model and type of the at least partly replaceable container 13 or 14 present. …” in Page 10 line 15-16. It may also can be performed by human.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13:
The limitation “…the top…” in line 5 is insufficient antecedent basis for this limitation in the claim. 
The limitation “…the top…” in line 6 is insufficient antecedent basis for this limitation in the claim.
The limitation “…a substantially and at least partly coplanar manner…” is indefinite, because the term “substantially” is a relative term, and it is unclear what is the range of “coplanar manner” is considered as “substantially”. Clarification is required.
The limitation “…the first fixed container…” in line 3 is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how many fixed container is claimed. Clarification is required.

Claim limitations “detection and recognition means”, “detection means” and “command and control unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is insufficient description for those limitation, and there is no further structural modifier in the claims or in the specification.  The boundaries of these claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (US2011/0256285A1) herein set forth as De’Longhi6285, in view of De’Longhi (US2016/0051086A1) herein set forth as De’Longhi1086.
	Regarding claim 13, De’Longhi6285 discloses deep fryer for cooking food (refer to the title) comprising: a support body (base and shell 4 & 5, fig. 1 - 5) with a fixed container (container 3, fig. 1- 5), said support body (base and shell 4 & 5, fig. 1- 5) being associated with a lid of an openable type (cover 29, fig.1- 5), wherein said first fixed container (container 3, fig. 1-5) is configured to contain an at least partly replaceable second container (basket 11, fig.1-5) that selectively interchangeable between at least a second container (basket 11, fig.1-5) of a first type at least partly replaceable (basket 11, fig.1-5, refer to Paragraph 0036-38 cited: “…The basket 11 has a handle 16 and is preferably removable to be replaced depending on which between the first or second operating mode is selected. [0037] For the second operating mode (FIG. 4) the basket 11 used is preferably the net-like type, while for the first operating mode (FIG. 3) the basket 11 used preferably has a tilted bottom 12 with calibrated holes 15 in the portion thereof adapted to occupy the space 10 to allow loading and unloading oil from inside thereof. [0038] Moreover, while for the second operating mode the basket 11 is preferably associated to the rotation means, for the first operating mode the mixing paddle 13 is preferably associated to the rotation means, adapted to cyclically introduce and remove the food product from the space 10 in such a manner as to perform a combined cooking of the food product by means of the first volume of oil heated by the first heating means when the food product is immersed into the first volume of oil and by means of hot air generated by the first heating means when the food product is not dipped in the first volume of oil.…”), open at the top, and a second container (basket 11, fig.1-5) of a second type at least partly replaceable, open at the top and with an at least partly holed bottom (basket 11, fig.1-5, refer to Paragraph 0036-38), at least a heating resistance (first electrical resistance 31, fig.1-5) located above said at least partly replaceable second container (basket 11, fig.1-5) and associated in a substantially and at least partly coplanar manner (refer to fig, 3-4), with a rotor body (refer to fig. 2 and 5) comprising a rotor (fan 30, fig. 1-5), said rotor body (refer to fig. 2 and 5) being configured to at least send a stream of air (direct arrow of the heated air 53, fig.3) directly toward the bottom of the at least partly replaceable second container (basket 11, fig.1-5), wherein said rotor body (refer to fig. 2 and 5) is also configured to at least partly recover a stream of recovery air (direction arrow of the recovery air 52, fig.3)  between one edge (refer to edge of basket 11, fig.1-5) of said at least partly replaceable second container (basket 11, fig.1-5) and an external lateral periphery (refer to the external outer periphery of the second element 102, fig.1-5) of said rotor body (refer to fig. 2 and 5), said edge (refer to edge of basket 11, fig.1-5) and said external lateral periphery (refer to the external outer periphery of the second element 102, fig.1-5) together defining between them a recovery channel for said stream of recovery air (direction arrow of the recovery air 52, fig.3), wherein said external lateral periphery (refer to the external outer periphery of the second element 102, fig.1-5) of said rotor body (refer to fig. 2 and 5) is smaller than said edge (refer to edge of basket 11, fig.1-5)  of said second container (basket 11, fig.1-5).

    PNG
    media_image1.png
    756
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    363
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    474
    676
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    534
    627
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    765
    331
    media_image5.png
    Greyscale

	De’Longhi6285 does not disclose an at least partly replaceable second container that selectively interchangeable between at least a second container of a first type at least partly replaceable with a closed bottom, and dry frying.
	De’Longhi1086 discloses a container with a closed bottom (container 3, fig.5), and dry frying with small amount to no oil (refer to Paragraph 0004 cited: “…In the state of the art, cooking machines of such type are known which, when used as fryers, require oil or fat or equivalent substances which assist the cooking, at relatively small amounts. For this reason, they are usually referred to as “dry fryers”.…”).

    PNG
    media_image6.png
    511
    490
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De’Longhi6285’s apparatus with an at least partly replaceable second container that selectively interchangeable between at least a second container of a first type at least partly replaceable with a closed bottom, and dry frying, as taught by De’Longhi1086, in order to provide mode of operation of dry frying (refer to Paragraph 0004 cited: “…In the state of the art, cooking machines of such type are known which, when used as fryers, require oil or fat or equivalent substances which assist the cooking, at relatively small amounts. For this reason, they are usually referred to as “dry fryers”.…”).

	Regarding claim 14, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 13, De’Longhi6285 further discloses said rotor body (refer to fig. 5) has a lower exit aperture (top wall 35, first fixed element 101 and second element 102, fig.5) directly facing an upper aperture of said at least partly replaceable second container (basket 11, fig.1-5) and a plurality of recovery mouths (refer to the opening in first fixed element 101 and second element 102, fig.5) to recover the stream of recovery air (direction arrow of the recovery air 52, fig.3)  cooperating with an area around the axis (refer to fig.5) of said rotor (fan 30, fig. 1-5).

	Regarding claim 15, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 14, De’Longhi6285 further discloses said rotor body (refer to annotated fig.4 below) comprises a dividing wall (refer to “dividing wall” annotated in fig.4 below) defining an upper chamber (refer to “upper chamber” annotated in fig4 below) to recover the air and a lower chamber (refer to “lower chamber” annotated in fig.4), wherein said upper chamber (refer to “upper chamber” annotated in fig4 below) has said plurality of recovery mouths (refer to the openings on annotated “upper chamber” in fig.4 below) and is configured to receive said stream of recovery air (refer as the airflow go through the openings on the annotated “upper chamber” in fig.4 below) entering through said plurality of recovery mouths (refer to the openings on annotated “upper chamber” in fig.4 below) and said lower chamber (refer to “lower chamber” annotated in fig.4) is configured to house at least said rotor (fan 30, fig.1-5) and said heating resistance (electrical resistance 31, fig.1-5).

    PNG
    media_image7.png
    534
    992
    media_image7.png
    Greyscale

	
Regarding claim 16, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 13, De’Longhi6285 further discloses said a second recovery channel (refer to “secondary recover channel” annotated in fig.4), associated with said at least partly replaceable second container (basket 11, fig.1-5) of the second type (refer as the net basket in Paragraph 0037 and description for fig.4), defined between an external edge (refer to “external edge of basket” annotated in fig.4) of said at least partly replaceable second container (basket 11, fig.1-5) of the second type (refer as the net basket in Paragraph 0037 and description for fig.4) and an edge (refer to “edge of fixed container” annotated in fig.4) of said fixed container (container 3, fig.1-5), said second recovery channel (refer to “secondary recover channel” annotated in fig.4) cooperating at least with an interspace (refer to “interspace” annotated in fig.4) between the bottom of the second at least partly replaceable container (basket 11, fig.1-5) of the second type (refer as the net basket in Paragraph 0037 and description for fig.4) and the bottom of said fixed container (container 3, fig.1-5).

	Regarding claim 17, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 13, De’Longhi6285 further discloses comprising a lower resistance (second electrical resistance 49, fig.1-5) present in correspondence with at least the bottom of said fixed container (container 3, fig.1-5), said lower resistance (second electrical resistance 49, fig.1-5) cooperating with the bottom of the at least partly replaceable second container (basket 11, fig.1-5), said lower resistance (second electrical resistance 49, fig.1-5) being active on each occasion, depending on a type of cooking (refer to Paragraph 0069 cited: “…If instead conventional cooking is required (FIG. 4) the second operating mode is selected, which excludes activation of the first heating means in a manner such that it is performed only with the second resistance 49.…”).
	De’Longhi6285 and De’Longhi1086 does not explicitly disclose that the lower resistance being in-active on each occasion, depend on a type of cooking.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De’Longhi6285’s apparatus to be capable to de-active the lower resistance depend on the type of cooking, with the modification of  De’Longhi1086, a person skilled in the art would know that such modification of operation of the each resistance individually would widen the usage of the apparatus for different type, method or style of cooking, such that would also increase the marketability of the apparatus.

	Regarding claim 18, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 13, De’Longhi6285 further discloses comprising detection and recognition means configured to detect a type of at least partly replaceable second container (refer to “operating mode” in Paragraph 0036 -38). 
	Examiner note: in line with all the 112 above, since the “detection and recognition means” claim scope are ambiguous, insufficient description in the specification, and can be interpreted as human doing such functions, thus, with De’Longhi6285’s teaching of different operating mode and different type of basket, it is inherently that De’Longhi6285 has a “detection and recognition means”.

	Regarding claim 19, the modification of De’Longhi6285 and De’Longhi1086 discloses substantially all features set forth in claim 13, De’Longhi6285 further discloses comprising a command and control unit (refer to “selector” in abstract, and Paragraph 0023 and 0058)  to define a type of cooking, configured to be conditioned by said detection means (refer to the examiner note in claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De’Longhi et al (US2019/0174953A1) discloses an autonomous apparatus for cooking food may read on most of the limitation of current invention.
Fareham et al (US2015/0366393) discloses a cooking apparatus may read on most of the limitation of current invention.
McNerney et al (US2018/0035698A1) discloses an air frying system and method that may read on some of the limitation of current invention.
De’Longhi et al (US2020/0187711A1) discloses an autonomous apparatus for cooking food may read on some of the limitation of current invention.
Moon et al (US2017/0231430A1) discloses an air fryer may read on some of the limitation of current invention.
CHANG (US2011/0048246A1) discloses a inner pot assembly for hot-air baking oven.
Picozza et al (US2015/0289709A1) discloses a hot beverage brewer that have cup size detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        May 28th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761